UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :    16cv7486(DLC)
TASHA BECKFORD, DAWNETTE BECKFORD, and :
NICOLE BECKFORD,                       :   OPINION AND ORDER
                         Plaintiffs,   :
                                       :
               -v-                     :
                                       :
CITY OF NEW YORK, SGT. MALCOM CHAVIS, :
individually and in his official       :
capacity as an HRA sergeant, P.O.      :
WILLIAM DAVILA, individually and in his:
official capacity as an HRA police     :
officer, P.O. CHRISTOPHER PHELPS,      :
individually and in his official       :
capacity as an HRA police officer, P.O.:
RUSSELL BACKUS, individually and in his:
official capacity as an HRA police     :
officer, P.O.                          :
SUMIKA WHITMORE, and “JOHN AND JANE    :
DOES,” first names being fictitious and:
presently unknown, believed to         :
represent individual officers, peace   :
officers, guards, security officers,   :
staff, personnel and employees of CITY :
OF NEW YORK, NEW YORK CITY HUMAN       :
RESOURCES ADMINISTRATION and/or FJC    :
SECURITY SERVICES, both individually   :
and in their official capacities,      :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES:

For Plaintiffs:
Derek S. Sells
Stephanie R. Correa
Tracey Lyn Brown
The Cochran Firm
55 Broadway 23rd, Floor
New York, NY 10006

For Defendants:
Melanie M. Speight
New York City Law Department
100 Church Street
New York, NY 10007

DENISE COTE, District Judge:

     Plaintiffs Tasha, Dawnette, and Nicole Beckford

(collectively “Plaintiffs”), who are sisters, assert that their

civil rights were violated during a visit to a New York City

Human Resource Administration office (“HRA Office”) on January

12, 2016.   On September 25, 2016, they filed this action against

the City of New York and HRA police officers Malcolm Chaviz

(“Chaviz”), William Davila (“Davila”), Christopher Phelps

(“Phelps”), Russell Backus (“Backus”), and Sumika Whitmore

(“Whitmore”) (collectively, “Defendants”). 1   The Defendants have

moved for partial summary judgment on the Plaintiffs’ state

malicious prosecution claim and any negligent supervision claim

against Chavis.   For the reasons set forth below, the

Defendants’ motion for summary judgment is denied as to the

malicious prosecution claim and granted as to any negligent

supervision claim.




1 The Plaintiffs also sued a private security guard, Raul
Martinez, and his employer, FJC Security Services. On November
28, 2018, the claims against these defendants were voluntarily
dismissed with prejudice.
                                2
                           BACKGROUND

     The following facts are undisputed or taken in the light

most favorable to the Plaintiffs, unless otherwise noted.    The

parties dispute most of what transpired between the Plaintiffs

and the HRA police officers at the HRA Office.   It is undisputed

that Officer Chavis directed Officers Backus, Davila, and Phelps

to issue two summonses to each of the Plaintiffs.   Each

plaintiff received a summons for disorderly conduct in violation

of New York Penal Law § 240.20 and a summons for trespassing in

violation of New York Penal law § 140.05.   After these summonses

were issued, the Plaintiffs were released from the HRA Center.

     When the Plaintiffs appeared in court on March 9, 2016, in

response to the summonses, the summonses were dismissed.    Each

summons was stamped with the words “SAP Dismissal.”

     The Plaintiffs served a Notice of Claim against the HRA and

the City of New York on February 4 and 9, 2016, respectively.

The Plaintiffs commenced this action on September 26, 2016.    The

Plaintiffs filed a Second Amended Complaint (“SAC”) on April 13,

2018.

     On November 2, 2018, following the conclusion of discovery,

the Defendants filed a partial motion for summary judgment.    On

November 30, the parties entered into a stipulation and order to

dismiss and withdraw with prejudice several of the Plaintiffs’
                                3
claims (the “Stipulation”).    In light of the Stipulation, only

two of the claims that are addressed in the Defendants’ November

2 motion for summary judgment remain to be resolved: the

Plaintiffs’ state law claims for malicious prosecution and what

they now assert is a negligent supervision claim against Chavis.



                              DISCUSSION

     Summary judgment may not be granted unless all of the

submissions taken together “show[ ] that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”    Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cnty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).   The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.    See Eastman Kodak

Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992);

Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015).

“[W]here the evidentiary matter in support of the motion does

not establish the absence of a genuine issue, summary judgment

must be denied even if no opposing evidentiary matter is
                                  4
presented.”   Sec. Ins. Co. of Hartford v. Old Dominion Freight

Line Inc., 391 F.3d 77, 83 (2d Cir. 2004) (citation omitted)

(emphasis omitted).

     Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

“the party opposing summary judgment may not merely rest on the

allegations or denials of his pleading; rather his response, by

affidavits or otherwise as provided in the Rule, must set forth

specific facts demonstrating that there is a genuine issue for

trial.”   Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)

(citation omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”   Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.   Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).   “An issue of fact is genuine and material

if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.”    Cross Commerce Media, Inc. v.

Collective, Inc., 841 F.3d 155, 162 (2d Cir. 2016).



                                 5
Malicious Prosecution under New York Law

     The Defendants seek summary judgment on the Plaintiffs’ New

York malicious prosecution claim. 2

     To establish a malicious prosecution claim under New
     York law, a plaintiff must prove (1) the initiation or
     continuation of a criminal proceeding against
     plaintiff; (2) termination of the proceeding in
     plaintiff's favor; (3) lack of probable cause for
     commencing the proceeding; and (4) actual malice as a
     motivation for defendant's actions.

Stampf v. Long Island R. Co., 761 F.3d 192, 198 (2d Cir. 2014)

(citation omitted).   “[F]or malicious prosecution claims brought

under New York law, federal courts must faithfully apply New

York tort law.”   Lanning v. City of Glens Falls, 908 F.3d 19, 28

(2d Cir. 2018).

     The issuance of a summons initiates a criminal proceeding.

It is true that New York courts have not yet held that a summons

initiates a criminal proceeding.      But, in determining that the

issuance of a desk appearance ticket (“DAT”) initiates a

criminal prosecution, courts have assumed that a summons does as

well.   For instance, in first holding that the issuance of a DAT

commences a prosecution for purposes of the tort of malicious

prosecution, the Second Circuit reasoned:




2 In their opposition brief, the Plaintiffs clarify that their
malicious prosecution claim is not brought against defendant
Whitmore, who was not involved in the issuance of the summonses.
                                6
     The Appearance Ticket may have an impact on the
     accused just as severe as that of a summons. When
     either instrument is issued the accused bears the
     inconvenience and expense of appearing in court and,
     perhaps more important, is subject to the anxiety
     induced by a pending criminal charge. Moreover, if
     others learn that charges have been lodged against the
     accused, his character is no less traduced because the
     accusation is contained in an Appearance Ticket rather
     than in a summons.

Rosario v. Amalgamated Ladies' Garment Cutters' Union, Local 10,

I.L.G.W.U., 605 F.2d 1228, 1250 (2d Cir. 1979) (emphasis

supplied).

     Under New York law, a proceeding may be deemed to have

terminated in a plaintiff’s favor even in the absence of a

disposition of the criminal proceeding that demonstrates the

plaintiff’s innocence.   The New York Court of Appeals has held

that “’any termination of a criminal prosecution, such that the

criminal charges may not be brought again, qualifies as a

favorable termination, so long as the circumstances surrounding

the termination are not inconsistent with the innocence of the

accused.’”   Lanning, 908 F.3d at 27 (citing Cantalino v. Danner,

96 N.Y.2d 391, 395 (2001)). 3   Thus, even where a prosecution is

not terminated through adjudication of the defendant’s




3 In malicious prosecution claims brought under federal law,
however, favorable termination requires “an affirmative
indication that the person is innocent of the offense charged.”
Lanning, 908 F.3d at 28.
                                7
innocence, it may be characterized as a favorable termination

for New York malicious prosecution purposes where dismissal of

the charges is final.   “A dismissal without prejudice qualifies

as a final, favorable termination if the dismissal represents

the formal abandonment of the proceedings by the public

prosecutor.”   Smith-Hunter v. Harvey, 95 N.Y.2d 191, 198 (2000)

(citation omitted).   For example, the Second Circuit found in

Stampf that a declination of prosecution stating that

“[f]ollowing a review of the evidence and interviews with

several witnesses, including the complaining witness, the People

conclude that the case cannot be proven beyond a reasonable

doubt” constituted a favorable termination under New York law

“notwithstanding that the prosecutor is theoretically capable of

resurrecting the prosecution.”   761 F.3d at 200, 201.

     “Under New York law, malice does not have to be actual

spite or hatred, but requires only that the defendant must have

commenced the criminal proceeding due to a wrong or improper

motive, something other than a desire to see the ends of justice

served.”   Dufort v. City of New York, 874 F.3d 338, 353 (2d Cir.

2017) (citation omitted).

     While lack of probable cause to institute a criminal
     proceeding and proof of actual malice are independent
     and indispensable elements of a malicious prosecution
     action, the absence of probable cause does bear on the
     malice issue, and probable cause to initiate a
                                 8
     criminal proceeding may be so totally lacking as to
     reasonably permit an inference that the proceeding was
     maliciously instituted.

Torres v. Jones, 26 N.Y.3d 742, 761–62 (2016) (citation

omitted).

     The Defendants contend that the Plaintiffs’ malicious

prosecution claim must be dismissed because there is

insufficient evidence of either a favorable termination or

malice.   The parties agree that the existence of probable cause

in this case presents a material question of fact not properly

decided at the summary judgment phase.

     As already noted, the issuance of a summons initiates a

criminal proceeding.   The plaintiffs have also shown a

termination of proceedings in their favor.

     The summonses were dismissed by the criminal court’s

Summons All Purpose (“SAP”) Part.    While the “SAP Dismissal”

stamp provides no indication of any reason for these dismissals

and nothing else in the record indicates the reasons for the

dismissal, under New York law, “any termination of a criminal

prosecution, such that the criminal charges may not be brought

again, qualifies as a favorable termination, so long as the

circumstances surrounding the termination are not inconsistent

with the innocence of the accused.”    Cantalino, 96 N.Y.2d at 395

(emphasis added).   The Defendants point to no evidence that the
                                 9
circumstances around the dismissal of these summonses were

inconsistent with the Plaintiffs’ innocence, or that the

summonses could be reissued once dismissed.    Years have passed

since the events at issue, and there has been no reissuance of

the summonses.

     Because, as the parties concede, there is a genuine issue

of material fact as to whether the Defendants had probable cause

to issue the summonses, a material factual dispute also exists

as to malice.    “Malice may be inferred . . . from the absence of

probable cause.”   Dufort, 874 F.3d at 353.   The Defendants’

motion for summary judgment as to the New York malicious

prosecution claim is therefore denied.

Negligent Supervision

     The SAC asserts a claim of negligent hiring, training, and

supervision against the City of New York. 4   The parties have

since stipulated to the dismissal of this claim.    In their

opposition brief, however, the Plaintiffs argue that their

“claims of Negligent Supervision against Defendant Chavis”

survive the parties’ stipulated dismissal and the Defendants’

motion for summary judgment.   The SAC did not include such a

claim against Chavis.   In any event, negligent supervision


4 This cause of action was also asserted against FJC Security
Services.
                                10
claims may only be brought against an employer.    Papelino v.

Albany Coll. of Pharmacy of Union Univ., 633 F.3d 81, 94 (2d

Cir. 2011).



                            CONCLUSION

     The Defendants’ November 2, 2018 partial motion for summary

judgment is granted in part.    Any claim for negligent

supervision against defendant Chavis is dismissed.    The claims

that remain for trial are the Plaintiffs’ malicious prosecution

claims under New York law, false arrest claims under New York

and federal law, excessive force claims under New York and

federal law, and failure to intervene claim under federal law.

The Plaintiffs’ claims for municipal liability have been

severed.

     SO ORDERED:


Dated:     New York, New York
           April 1, 2019


                                ________________________________
                                           DENISE COTE
                                   United States District Judge




                                 11
